~ UNITED STATES DISTRICT COURT § § L E B
FOR THE DISTRICT OF COLUMBIA APR\` 7 2013

Clerk, U.S. District & Bankruptcy
Courts for the Dlstrict of Co|umb|a

 

JoHN ALFRED REGALADO, §
Plaintiff, §

v. § civil Action No. 19-0851 (UNA)
DoNALD TRUMP, er al., l
Defendants. §
)

 

MEMORANDUM OPINION

The plaintiff brings this action against present and past Presidents of the United States,
fenner Governors of Texas, federal district judges of the United States District Court for the
Eastem District of Texas, and a host of federal officials and Teas law enforcement officers
According to the plaintiff, the defendants have committed “sorne sort of . . . corruptiveness, to
the point of knowingly and intentionally aiding and abetting in organized crime.” Compl. at 3
(page number designated by ECF). He demands damages of $105 billion as compensation for
pain, suffering and mental anguish. Id. at 4-5.

Insofar as the plaintiff demands money damages from the federal government, the Court
construes the claim as one that ordinarily Would proceed under the Federal Tort Claims Act
(“FTCA”). See 28 U.S.C. §§ 13¢'16, 2671-80. I-Iis FTCA claim cannot survive, however, because
he does not demonstrate that has presented his claim to the appropriate federal agency and the
agency has denied that claim. See 28 U.S.C. § 240l(b); McNeil v. Unz`ted States, 508 U.S. 106,

lll (199_3). This exhaustion requirement is jurisdictional, and absent any showing that the

/

plaintiff has exhausted his administrative remedies, the Court lacks jurisdiction over this claim.
See Abdurrahman v. Engslrom, l68 F. App’x 445 (D.C. Cir. 2005). Furthermore, while the
FTCA is one_example of an express waiver of the federal government’s sovereign immunity, it
does not expose the United States to liability for the commission of all torts, see, e.g., Rz'chards v.
United States, 369 U.S. l, 6 (l962). Because “the United States simply has not rendered itself
liable under [the FTCA] for constitutional tort claims,” FDIC v. Meyer, 510 U.S. 471, 478
(1994), the Court lacks subject matter jurisdiction over the plaintiffs constitutional tort claim
against the federal government itself or against federal government officials sued in their official
capacities

The plaintiffs claims against the federal judges also fail. These judges enjoys absolute
immunity from liability for damages for acts taken in their judicial capacity. See Mirales v.
Waco, 502 U.S. 9 (1991) (finding that “judicial immunity is an immunity from suit, not just from
ultimate assessment of damages”); Forrester v. White, 484 U.S. 219, 226-27 (1988; Stump v.
Sparkman, 435 'U.S. 349, 364 (1978); Pierson v. Ray, 386 U.S. 547, 553-54 (1967).

With respect to the remaining defendants, the plaintiffs complaint fails to “contain
sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”’
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007)).

The Court will grant the plaintiffs application

   
 

the complaint An Order accompanies this Me n .

DATE; Aprii l 62019